UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2014 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51973 RAZOR RESOURCES INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8-5-128 Jichexiaoqu, Chanchun, Jilin, China (Address of principal executive offices) (Zip Code) 949-419-6588 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. | [X] YES [ ] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (Section229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [ ] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [ ] YES [ ] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 101,305,000 common shares issued and outstanding as of March 10, 2014 PART I - FINANCIAL INFORMATION Razor Resources Inc. (A Development Stage Company) Balance Sheet As at Jan 31 2014 April 30 2013 ASSETS Cash - - Property, Plant and Equipment - - Investment in Subsidiary - - TOTAL ASSETS - - LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Bank indebtedness - - Accounts payable and accrued 157,216 155,949 TOTAL CURRENT LIABILITIES 157,216 155,949 Long Term Liability Due to Subsidiary 429,012 429,012 Loan from Catalyst Capital 119,140 119,140 Loan from Shareholder and Director 441,196 441,196 TOTAL LIABILITIES 1,146,564 1,145,297 Stockholders' Deficit Capital Stock Authorized: 1,050,000,000 common shares at $0.001 par value 75,000,000 preferred shares at $0.001 par value Issued and fully paid 101,305,000 common shares at par value of $0.001 per share 7,637 7,637 Additional paid in capital 853,652 853,652 Accumulated other comprehensive loss - - Prior period adjustment (302,567) (302,567) Deficit, accumulated during the exploration stage (1,705,284) (1,704,018) TOTAL STOCKHOLDERS' Deficit (1,146,563) (1,145,297) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $- - See Accompanying Notes to Financial Statements Razor Resources Inc. (A Development Stage Company) Statement of Operations February 15, Three Months Ended Nine Months Ended 2002 to: Jan 31 2014 Jan 31 2013 Jan 31 2014 Jan 31 2013 Jan 31 2014 Revenues Consulting Income - 8,000 General and Administration Expenses Rent - Investor Relations and Promotion - 13,960 Automobile Expense - 4,675 Filing Fees - - - 4,675 12,606 Professional Fees - 5,000 1,267 14,465 419,490 Management Fees - 22,521 Bank Service Charges - 2,439 Facilities Costs - 26,405 Office Costs - 48,375 Travel Costs - 98,424 Meals and Entertainment - 435 Registered Fees - 250 Mineral Property Cost - 2,500 Amortization - 1,248 Equity Pickup from Investment in Subsidiary - 151,074 - 5,000 1,267 19,140 804,402 Loss on Sale of Assets - - - 34,557 34,557 Net Income (Loss) from Consolidation Reporting 838,959 Net Income (Loss) for the Period - (5,000) (1,267) (53,697) (1,705,284) Net Income (Loss) Per Share (0.0000) (0.0000) (0.0000) (0.0005) (0.0168) Basic and Diluted Loss per Share (0.0000) (0.0000) (0.0000) (0.0005) (0.0168) Weighted Average Number of Shares Outstanding 101,305,000 101,305,000 101,305,000 101,305,000 101,305,000 See Accompanying Notes to Financial Statements Razor Resources Inc. (A Development Stage Company) Statement of Cash Flow February 15, Three Months Ended Nine Months Ended 2002 to: Jan 31 2014 Jan 31 2013 Jan 31 2014 Jan 31 2013 Jan 31 2014 Cash Provided by (Used for) Operating Activities Net Loss for the period - (5,000) (1,267) (53,697) (1,705,284) Changes in non-cash working capital items Accounts Payable and Accrued Liabilities - 5,000 1,267 (103,730) 118,307 Equity Pickup from Investment in Subsidiary - 151,074 Amortization - 1,248 - - - (157,427) (1,434,655) Investing Activities Investment in Subsidiary - (968,400) Investment in Oil Well #6 - (1,680) Write off of Investment - - - 1,680 1,680 Purchase of Equipment - (34,126) Sale of Equipment - - - 32,877 32,877 - - - 34,557 (969,649) Financing Activities (Repayments) Advances to/from Subsidiary - 429,012 Capital stock subscribed - 76,800 Loan from Catalyst Capital - - - 14,140 14,140 Additional Paid up Capital - 463,831 Loan from Shareholder - 441,205 - - - 14,140 1,424,988 Cash Flow from Consolidation Reporting (979,316) Cash increase (decrease) during the period - - - (108,730) (979,316) Cash (Bank indebtedness), Beginning of period - - - 108,730 - Cash (Bank indebtedness), End of period - Cash (Bank indebtedness) on Balance Sheet - - - Supplementary Information Income Taxes Paid - Interest Paid - See Accompanying Notes to Financial Statements Accompanying Notes to Financial Statements RAZOR RESOURCES INC. (a Nevada Corporation) Notes to Consolidated Financial Statements January 31, 2014 (Unaudited) (Expressed in U.S. Dollars) Note 1. BUSINESS OPERATIONS Razor Resources Inc. (the “Company”) was incorporated on February 23, 2001 under the Company Act of the State of Nevada, U.S.A., to pursue mineral exploration. The inception date is February 15, 2002 and the fiscal year end of the Company is April 30. On February 9, 2010, the Company entered into a share exchange agreement with Compania Minera Cerros Del Sur, S.A. (“Compania Minera”), a Honduran corporation, and a shareholder of Compania Minera. The closing of the transactions contemplated in the share exchange agreement and the acquisition of 99% of the issued and outstanding common stock in the capital of Compania Minera occurred on February 9, 2010. In accordance with the closing of the share exchange agreement, the Company issued 35,500,000 shares of its common stock to a former stockholder of Compania Minera in exchange for the acquisition, by the Company, of 99% of the issued and outstanding shares of Compania Minera. Also, pursuant to the terms of the share exchange agreement, certain stockholders of the Company cancelled 34,000,000 restricted shares of the Company’s common stock. Compania Minera was organized on October 2, 1975 and recorded in the Honduran commerce register under number 1091-275, as a variable equity – Limited Liability Company for an undefined period of time, in accordance with Honduran law. On August 12, 2004, Compania Minera became into a variable equity –Joint-Stock company and recorded in the Honduran commerce register under number 98-566. Compania Minera is based in Tegucigalpa and its major activity is the mining prospecting, exploring, exploding and commercialization and other related commercial activities. Razor Resources Inc. (the Company) has received notification that the Company is in default of its Amended Stock Exchange Agreement (the Agreement) dated November 26, 2010 between the Company, Compania Minera Cerros Del Sur S.A. (Cerros) and Mayan Gold, Inc. (Mayan). The Company was not successful in its efforts to raise the necessary funds as stipulated in the Agreement and therefore the Company is technically in default with Cerros and Mayan. In the event of a termination of the Agreement, the Company will effectively lose the majority of its ownership of the Clavo Rico mine, which is the only asset of the Company. The Company is currently in discussions with Mayan and Cerros to renegotiate this matter. There can be no assurances the Company will be successful in retaining its ownership of the asset. Going Concern These financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America applicable to a going concern which assume that the Company will realize its assets and discharge its liabilities in the normal course of business. The Company has incurred losses since inception of $1,705,284 to January 31, 2014. This factor creates doubt as to the ability of the Company to continue as a going concern. Realization values may be substantially different from the carrying values as shown in these financial statements should the Company be unable to continue as a going concern. Management is in the process of identifying sources for additional financing for working capital and to fund the ongoing development of the Company's business, and management proposes to develop plans to continue the business as a going concern. The sole officer and director are involved in other business activities and may, in the future, become involved in other business opportunities. If a specific business opportunity becomes available, such persons may face a conflict in selecting between the Company and their other business interests. The Company has not formulated a policy for the resolution of such conflicts. Note 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of Presentation The accompanying consolidated financial statements for Razor Resources Inc. have been prepared in accordance with accounting principles generally accepted in (b) Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Significant items subject to such estimates and assumptions include the carrying amount of property, plant and equipment, valuation allowances for receivables and deferred income tax assets and reclamation of mine. Actual results could differ from those estimates. (c) Bank Indebtedness Bank indebtedness consists of overdraft with the Company’s Banker. (e) Income Taxes Provisions for income taxes are based on taxes payable or refundable for the current year and deferred taxes arising on tax losses and temporary differences between the tax bases of assets and liabilities and their reported amounts in the financial statements. Deferred tax assets and liabilities are included in the financial statement at currently enacted income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled as prescribed in Accounting Standards Codification (“ASC”) No. 740, Income Taxes ("ASC No. 740"). As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. (d) Loss per Share The Company follows ASC No. 260, Earnings per Share that requires the reporting of both basic and diluted earnings per share. Basic earnings per share is computed by dividing net income available to common shareowners by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. In accordance with ASC No, 260, any anti-dilutive effects on net loss per share are excluded. (e) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with ASC No. 830 Foreign Currency Matters, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. The Company has not to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. The Company translates its foreign operations’ assets and liabilities denominated in foreign currencies into U.S. dollars at current rates of exchange as of the balance sheet date and income and expense items at the average exchange rate for the reporting period. Translation adjustments resulting from exchange rate fluctuations are recorded in the cumulative translation account, a component of accumulated other comprehensive income. Gains or losses from foreign currency transactions are included in other expense (income), net. (f) Comprehensive Income Comprehensive income reflects changes in equity that results from transactions and economic events from non-owner sources. At October 31, 2013 and 2012, the Company had $nil and $nil respectively, in accumulated other comprehensive loss, from its foreign currency translation. (g) Disclosure about fair value of financial instruments The Company follow paragraph 825-10-50-10 of the FASB Accounting Standards Codification for disclosures about fair value of its financial instruments and has adopted paragraph 820-10-35-37 of the FASB Accounting Standards Codification (“Paragraph 820-10-35-37”) to measure the fair value of its financial instruments. Paragraph 820-10-35-37 establishes a common definition for fair value to be applied to existing generally accepted accounting principles that require the use of fair value measurements, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements. The adoption of Paragraph 820-10-35-37 did not have an impact on the Company’s financial position or operating results, but did expand certain disclosures. Paragraph 820-10-35-37 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.
